Citation Nr: 0517400	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-19 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, evaluated as 30 percent 
disabling and for arthritis of the right knee, separately 
evaluated as 10 percent disabling.. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983 and from January 1984 to February 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which continued the assigned 
evaluations for the veteran's service connected right knee.  
The appeal also derives from an April 2004 rating 
determination, which denied entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had been scheduled for a video hearing before a 
representative of the Board, but he was unable to attend due 
to car trouble.  Although he initially requested that the 
hearing not be rescheduled, he subsequently moved from No. 
Little Rock, Arkansas, to Texas.  A subsequently filed motion 
was granted by the Board in June 2005 to accommodate the 
rescheduling of the videoconference at the Waco RO.  To 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development: 

The RO in Waco, Texas, should schedule 
the appellant for a videoconference 
hearing before the Board in Waco, Texas, 
in the order that this request was 
received.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


